Title: To Benjamin Franklin from Henry Lee, 30 December 1779
From: Lee, Henry
To: Franklin, Benjamin


Hond Sir
Casdis 30. Dr. 1779
I take the Liberty of writing to You hoping that you wont take it amiss I Henry Lee nave to General in America Has met with the Misfortune to be in Goal in Cadis. I Came here Second Capt of a Brigg from Phillidelphia Loaded with Tobaco and I haveing four Barrells & two Boxes of Snuff for my Private trade came here and not Knowing the Laws of this Place their Came on bord a Custom house Officcer and Perswaded me to Sell it to him I did sell it hime & I being very buize sent the Doctr for the Money the same Officr. that Bought it took it away and the Doct to Pay him as I Could not leave the Ship at this time. So they went away from the Ship and went on bord a Guard Ship and Put the Doctor in Confinment the Next Morning the same Officr came on bord to Buy More But their was no more for him. I askd him where the Doctr was he told me that he had Paid him and thought he was a Spending my Money on Shore this was the Answer I got from him this time and in two Days after I herd the doctor was in Prison and in five Day from the first time I had Communicatinon to my Sorrow their Came on bord too Solder & a Officer for Me and Put me in the Goal— with the Doctor where I am at this time without the help of a Frind or a mouthfull of Meat to Put in My head or a Shirt to My Back. For I being Lockd up in a Close rume Could not hear nor Speak to Any Body. After being in here 9 weeks got Liberty to Speak to the Joaler and got Pen & Paper to write to Your honr to se if I Cant get my Liberty to go to My Native Country again the Man that Bought the Tobaco did not Pay me nor is he Put in goal the money came to 281 Dollr & 2 Riyal of Plate. I beseach Your honr to Speak to the Spanish Embassador to write to the Cout of Spain for me on the Account of my family as never Being Brought to this disgrace before and this time Inocently I have no Support nor any Body to help me withot your help I have a Lon Office Bill of four Hundd. Dollers but Cant get it Changed. I Shall be very Glad if your Honour will be so good as to Write to Some Consul in this Place to Change it for Me to Assist me in Misarble Place of Confinment. I would be glad if Your honr would rite to Genl Lee about it as I am Locked up Directly I Wrote this Letter to You I Should be Very Glad to hear from Your honor as soon as Possible. Sir I Remain Yours att Command Not forgeting the Honble United States of America
Henry Lee
Doct Benjaman Franklin
 Notations: H Lee / Henry Lee